       Case 4:18-cv-06862-YGR Document 29 Filed 04/25/19 Page 1 of 3



 1   MARK B. CHASSMAN (SBN 119619)
     mchassman@chassmanseelig.com
 2   CHASSMAN & SEELIG LLP
 3   11766 Wilshire Boulevard, Suite 270
     Los Angeles, CA 90025
 4   Telephone:    +1 310 929 7192
     Facsimile:    +1 310 929 7627
 5
     Attorneys for Plaintiff Sales Transaction Systems, LLC
 6

 7   CLEMENT SETH ROBERTS (SBN 209203)
     croberts@orrick.com
 8   WILL MELEHANI (SBN 285916)
     wmelehani@orrick.com
 9   ORRICK, HERRINGTON & SUTCLIFFE LLP
     405 Howard Street
10
     San Francisco, CA 94105
11   Telephone:    +1-415-773-5700
     Facsimile:    +1-415-773-5759
12
     Attorneys for Defendant Poynt Co.
13
     Additional counsel listed on signature page
14

15                           IN THE UNITED STATES DISTRICT COURT
16                             NORTHERN DISTRICT OF CALIFORNIA
17

18   SALES TRANSACTION SYSTEMS, LLC,                    Case No. 4:18-cv-6862-YGR

19                     Plaintiff,                       STIPULATION TO EXTEND TIME
                                                        FOR POYNT CORPORATION TO
20           v.                                         RESPOND TO FIRST AMENDED
                                                        COMPLAINT
21   POYNT CO.,
                                                        Judge: Hon. Yvonne Gonzalez Rogers
22                     Defendant.
                                                        Date Action Filed: Nov. 13, 2018
23

24

25

26

27

28

                                                                STIPULATION TO EXTEND TIME FOR POYNT CO.
                                                                 TO RESPOND TO FIRST AMENDED COMPLAINT
                                                                                         4:18-CV-6862-YGR
       Case 4:18-cv-06862-YGR Document 29 Filed 04/25/19 Page 2 of 3



 1          Plaintiff Sales Transaction Systems, LLC (“STS”) and Defendant Poynt Corporation

 2   (“Poynt”) hereby submit this stipulation seeking to extend the time for Poynt to respond to STS’s

 3   First Amended Complaint for Patent Infringement (“Amended Complaint”) (ECF No. 24).

 4   Poynt’s answer to the Amended Complaint is due Friday, April 26, 2019. The Parties have

 5   agreed to extend the date for Poynt to respond to the Amended Complaint for one week, to

 6   Friday, May 3, 2019.

 7          Good cause exists to grant this extension because counsel for Poynt has commitments in

 8   other cases that have prevented it from meeting the current deadline and a one week extension

 9   will not prejudice STS or delay any of the deadlines set by the Court.
10          Accordingly, both STS and Poynt stipulate, should the Court permit, that Poynt’s

11   response to STS’s Amended Complaint is due on Friday, May 3, 2019.

12          A proposed order is submitted separately.

13

14   Dated: April 25, 2019                  By: /s/ Jacob M. Heath
                                                JACOB M. HEATH
15
                                            CLEMENT SETH ROBERTS (CA Bar No. 209203)
16
                                            croberts@orrick.com
17                                          WILL MELEHANI (CA Bar No. 285916)
                                            wmelehani@orrick.com
18                                          ORRICK, HERRINGTON & SUTCLIFFE LLP
                                            405 Howard Street
19                                          San Francisco, CA 94105
20                                          Tel: +1-415-773-5700
                                            Fax: +1-415-773-5759
21
                                            JACOB M. HEATH (CA Bar No. 238959)
22                                          jheath@orrick.com
                                            ORRICK, HERRINGTON & SUTCLIFFE LLP
23                                          1000 Marsh Road
24                                          Menlo Park, CA 94025
                                            Tel: +1 650 614 7400
25                                          Fax: +1 650 614 7401

26                                          Attorneys for Defendant Poynt Corporation

27

28

                                                                  STIPULATION TO EXTEND TIME FOR POYNT CO.
                                                     -1-           TO RESPOND TO FIRST AMENDED COMPLAINT
                                                                                           4:18-CV-6862-YGR
                               Case 4:18-cv-06862-YGR Document 29 Filed 04/25/19 Page 3 of 3



                        1   Dated: April 25, 2019                    By: /s/ Sarah A. Pfeiffer (with permission)
                                                                         MARK B. CHASSMAN
                        2
                                                                     Mark B. Chassman (CA Bar No. 119619)
                        3                                            Email: mchassman@chassmanseelig.com
                                                                     CHASSMAN & SEELIG LLP
                        4                                            11766 Wilshire Boulevard, Suite 270
                                                                     Los Angeles, CA 90025
                        5                                            Tel: (310) 929-7192
                                                                     Fax: (310) 929-7627
                        6
                                                                     Sarah A. Pfeiffer (CA Bar No. 278205)
                        7                                            Email: sap@msf-law.com
                                                                     Seth H. Ostrow
                        8                                            Email: sho@msf-law.com
                                                                     MEISTER SEELIG & FEIN LLP
                        9                                            125 Park Avenue, 7th Floor
                                                                     New York, NY 10017
                       10                                            Tel: (212) 655-3500
                                                                     Fax: (646) 539-3649
                       11
                                                                     Attorneys for Plaintiff Sales Transaction Systems, LLC
                       12

                       13
                                                        Filers Attestation Pursuant to L.R. 5-1(i)(3)
                       14
                                     I hereby attest that all signatories for parties on this document concurred in the filing of
                       15
                            this document.
                       16
                            Dated: April 25, 2019                           By: /s/ Jacob M. Heath
                       17                                                       Jacob M. Heath

                       18

                       19
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
    ATTORNEYS AT LAW        4138-4556-6236.2                                                 STIPULATION TO EXTEND TIME FOR POYNT CO.
     SAN FRANCISCO                                                            -2-             TO RESPOND TO FIRST AMENDED COMPLAINT
                                                                                                                      4:18-CV-6862-YGR
